STATE OF MINNESOTA
                                                                           September 1, 2015

                                   IN SUPREME COURT                           Om:ciEOF
                                                                          API'B.IA1ECC!Ut'liiJ
                                          A15-1227

In rePetition for Disciplinary Action against
Terri Lynn Fahrenholtz, a Minnesota Attorney,
Registration No. 0290828.

                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action against respondent Terri Lynn Fahrenholtz. The Director

has also filed an application for suspension under Rule 12(c)( 1), Rules on Lawyers

Professional Responsibility, based upon evidence that respondent cannot be found in the

state to respond to the petition for disciplinary action.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Terri Lynn Fahrenholtz is suspended

from the practice of law. Within 1 year from the date ofthis order, respondent may move

the court for vacation of the order of suspension and for leave to answer the petition for

disciplinary action. If respondent fails to appear in this matter within 1 year of the date of

the filing of this order, the allegations in the petition for disciplinary action shall be

deemed admitted.

       Dated: September 1, 2015

                                                   BY THE COURT:




                                                   Chief Justice